Order entered November 5, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00800-CV

                           SUSAN E. HARRIMAN, Appellant

                                             V.

                    MILDRED V. EHRENBERG, ET AL., Appellees

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-11994

                                         ORDER
      Before the Court is appellant’s November 1, 2018 motion for an extension of time to file

a reply brief. We GRANT the motion and extend the time to November 8, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE